DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

PERSONNEL STAFFING GROUP, LLC d/b/a MVP STAFFING AGENCY
  d/b/a MVP WORKFORCE, LLC d/b/a BARNETT MANAGEMENT,
                       Appellant,

                                     v.

              BRIGHTVIEW LANDSCAPE SERVICES, INC.,
                            Appellee.

                              No. 4D20-2396

                              [April 15, 2021]

   Non-final appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; David Haimes, Judge; L.T. Case No. CACE17-
021790.

  Carter A. Korey of Korey Richardson LLP, Chicago, for appellant.

   Todd R. Ehrenreich, David L. Luck and Jenna L. Fischman of Lewis
Brisbois Bisgaard & Smith LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CJ., DAMOORGIAN and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.